Citation Nr: 1143700	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  06-15 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1968.  The Veteran also has service with the Alabama National Guard until his retirement in September 1980; presumably this includes periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Subsequently, the Board remanded this matter for additional development in May 2010.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is no longer on appeal as the RO granted service connection for PTSD in an August 2011 rating decision.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, bilateral hearing loss is likely related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).



(CONTINUED ON THE FOLLOWING PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims (hereinafter the Court).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for granting the Veteran's service connection claim for bilateral hearing loss, without detriment to his due process rights.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.  

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including sensorineural hearing loss, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Presumptive periods do not apply to periods of ACDUTRA and INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Factual Background and Analysis

The Veteran seeks service connection for bilateral hearing loss.  He contends in his written submissions and hearing testimony that he was exposed to noise from helicopters for seven months while in Vietnam where he performed courier duty on helicopters without any hearing protection.  
 
The determination of whether a veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 operate only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

The Veteran's DD Form 214 is negative for any indication that the Veteran received any awards or decorations indicative of participation in combat.  Service personnel records indicate that the Veteran was a postal clerk, radio operator and lineman in service and served in Vietnam from September 1966 to September 1967.  

Service treatment records do not show a hearing loss disability pursuant to the provisions of 38 C.F.R. § 3.385.  They also do not show any hearing complaints or abnormalities, including earaches.  The Veteran testified that he had earaches while in service.  His August 1964 enlistment examination and his July 1968 discharge examination showed normal hearing.  Attached to all the hearing examinations found in his service treatment records were contemporaneous reports of medical history in which the Veteran always checked the "no" box to the question whether he ever had hearing loss. 

Subsequent to active duty, the Veteran served in the Army National Guard.  In March 1975 he was examined for purposes of training as a helicopter pilot.  While these audiogram findings are not available in numerical form, a VA examiner later indicated that they represented normal sloping moderate rising to mild hearing loss for the right ear and normal sloping to moderately severe rising to moderate hearing loss for the left ear.  The Veteran subsequently testified during his RO hearing that he flunked this hearing test and was not permitted to train in the National Guard as a helicopter pilot.

A periodic examination for the National Guard in October 1979 was incomplete.  It apparently showed normal hearing bilaterally; however, there were no readings recorded at the 3000 Hertz level. 

A reenlistment examination for the National Guard conducted in July 1985 showed audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
35
30
LEFT
        15
15
25
35
55

According to the December 2008 VA examiner this audiogram showed normal hearing for VA purposes for the right ear and normal sloping to moderate hearing loss for the left ear.  

The Veteran underwent a VA audiological examination in May 2005.  The Veteran complained of decreased hearing since the early 1970s.  The examiner noted from her review of the claims file that the Veteran worked as a courier on a helicopter while stationed in Vietnam and was exposed to a lot of noise.  She also noted that after discharge from active duty the Veteran spent nine years in the National Guard.  Post-service he was a mining inspector for 18 years, but the examiner stated that this did not expose the Veteran to significant noise over long periods of time.  She noted that his work as a private pilot required ear protection.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
60
50
LEFT
        15
10
20
70
60

Speech recognition scores on the Maryland CNC Word List were 96 percent in both the Veteran's left and right ears.  Diagnosis was a moderately severe sensory neural hearing loss in the high frequencies in both ears.  The May 2005 VA examiner opined that the Veteran's current bilateral hearing loss was as least likely as not due to his time in the military because hearing tests in 1975 and 1985 showed high frequency hearing loss at 3000 Hz and above.

During a June 2008 RO hearing, the Veteran testified that his courier job on helicopters in Vietnam occasionally took him to combat units where he was close to loud weapons firing.  He said that he was not exposed to loud noises between discharge from active duty in 1968 until 1975 when he flunked the helicopter pilot hearing test.  He went to school and did sales work while driving a car, but did not attend loud concerts.  (See transcript at pp. 2-5).

The Veteran underwent a VA audiological examination in December 2008.  The Veteran complained of bilateral hearing loss with onset in the 1970s.  He reported military noise exposure from helicopter and diesel engines with use of ear protection when provided.  He denied occupational noise exposure as a salesman for 5 years, a teacher for 3 years, and as a surface mining inspector for 18 years.  He did report occupational noise exposure as a commercial pilot for 10 years and stated that he used a headset but not ear protection.  He denied recreational noise exposure.  Diagnosis was normal sloping to severe sensorineural hearing loss with constant tinnitus bilaterally.  The December 2008 VA examiner opined that hearing loss was not caused by or a result of in-service acoustic trauma based on evidence which showed his hearing was within normal limits in both ears at discharge from active duty.  

On remand, the Veteran underwent a VA examination in September 2010.  The Veteran complained of hearing sensitivity that made noisy environments difficult.  
Diagnosis was normal hearing sloping to a moderately severe sensorineural hearing loss.  The September 2010 VA examiner opined that it was less likely as not that the Veteran's hearing loss was a result of his military service because he left active duty with normal hearing and had another normal hearing evaluation in 1979.  

The Board's review of the medical and lay evidence of record indicates that the Veteran's current bilateral hearing loss is due to service and, thus, service connection is warranted.  Initially, the Board notes that the Veteran has been diagnosed with current bilateral hearing loss pursuant to the provisions of 38 C.F.R. § 3.385 in the three VA audiological examinations noted above.  

Even though the Veteran's active duty service treatment records are silent as to any documented hearing loss disorder, the Board finds that the Veteran's lay evidence of exposure to loud noise during service from constant helicopter travel and occasional proximity to gunfire competent evidence to show in-service occurrence of troubling acoustic events because these activities are capable of lay observation and are consistent with his duties in Vietnam as a postal courier.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus); see also Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  As noted in the May 2010 remand, there is no evidence in the claims file showing that the Veteran was in the line of duty for purposes of either ACDUTRA or INACDUTRA when hearing loss was noted in National Guard records in 1975 and 1985.  Further, the Veteran also testified that he was not exposed to loud noises while in the National Guard before the 1975 examination (see transcript at p. 5).  

After reviewing the medical evidence of record, the Board also finds that the preponderance of the evidence is, at the very least, in equipoise as to whether the Veteran's current bilateral hearing loss disorder is the result of noise exposure during service.  While the 2008 and 2010 VA examiners opined that the Veteran's hearing loss was less likely as not due to service because he had normal hearing at discharge in 1968, the 2005 VA examiner was of the opinion that his bilateral hearing loss was as least likely as not due to service.  All three examiners had reviewed the claims file and examined the Veteran.

The Board also notes that the May 2005 VA examiner indicated that the Veteran wore ear protection in his work as a private pilot while the December 2008 VA examiner noted that the Veteran acknowledged occupational noise exposure as a commercial pilot for 10 years when he used a headset but not ear protection.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

In this case, the Board finds that the medical evidence is, at the very least, in equipoise as to the question of whether the Veteran's hearing loss is related to service.  There can be no doubt that further medical inquiry could be undertaken with a view towards additional development of this claim and to clear up certain inconsistencies in the evidence.  In fact, the Board remanded this issue in the past to resolve the conflicting opinions of the 2005 and 2008 VA examiners.  However, the September 2010 examiner failed to comment on these opinions of record as the Board had requested in its May 2010 instructions.  She also provided another audiogram when the Board had instructed such was not necessary because bilateral hearing loss had already been established.  Further development of this claim, therefore, appears futile.  

The Board finds that under the circumstances of this case, the May 2005 VA examination and medical opinion is sufficient to provide proof of a nexus, or relationship, between the Veteran's current bilateral hearing loss and his period of active service.  Therefore, the Veteran has a medical opinion linking hearing loss to service. 

In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds that service connection is warranted for the Veteran's hearing loss disability.  As the Board finds that the Veteran has provided evidence of all three elements required for a grant of service connection for this claim, the claim for service connection for bilateral hearing loss is granted.


ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


